       Case 4:21-cv-00352-DPM Document 9 Filed 08/16/21 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JEWELLEAN MOORE
ARTHUR CARSON                                               PLAINTIFFS

v.                       No. 4:21-cv-352-DPM

WANDA C. MERRITT, Regional
Director-HUD; TERMEKA L. HUBBARD,
Manager of the Cottage Apt.; and ENVOLVE
MANAGEMENT CO.                                           DEFENDANTS

                                ORDER
     Moore and Carson have amended their complaint. The Court
must screen it, 28 U.S.C. § 1915(e)(2), to determine whether this
amended complaint cures the jurisdictional problem that the Court
identified in their original complaint. Doc. 5. It does not. No plausible
federal claim against Merritt exists. The Housing Authority of the City
of Little Rock d/b/ a Metropolitan Housing Alliance is the party that
owed Moore and Carson due process. 42 U.S.C. § 1437d; 24 C.F.R.
§ 982.55. The Court noted this in its original Order.   Doc. 5 at 3. Moore
and Carson, however, did not name the Housing Authority in their
amended complaint. They say, again, that they complained to Merritt,
the HUD Regional Director, and the FHA Resource Center. The Court
does not doubt that they did so. Moore and Carson attach FHA emails
from June and October 2020 acknowledging their requests for
        Case 4:21-cv-00352-DPM Document 9 Filed 08/16/21 Page 2 of 2



assistance. These FHA emails alerted Moore and Carson that they
needed to contact their local Housing Authority to resolve any
complaints. Their amended complaint is silent about whether they
pursued their administrative remedies. Putting that matter to one side,
the problem is the Housing Authority's absence as a defendant. Moore
does say a bit more about her disabilities and alleges a failure to
accommodate.       This is a conclusory allegation, though.            It is
unsupported by specific facts that might show a plausible claim. Mick
v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018)
     Moore and Carson had an adversarial relationship with Hubbard,
who manages the Cottage apartments. Their only plausible federal
claim, their due process claim, runs against the Housing Authority,
which they have again not sued. This Court therefore lacks subject
matter jurisdiction.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
                                      lfJ   Avr:sf .M~I




                                    -2-
